The plaintiff in error was convicted in the District Court of Cherokee county on a charge of stealing two sows, the property of William Smith. On the 22nd day of December, 1914, judgment was rendered and he was sentenced in accordance with the verdict of the jury to imprisonment in the penitentiary for the term of one year and one day. From the judgment an appeal was attempted to be taken by filing in this court on February 13, 1915, a petition in error with case-made. The state has filed a motion to dismiss the appeal filed herein for the following reasons:
"Because the case-made filed in said cause by plaintiff in error shows that no notice of appeal was ever served upon the county attorney and neither was a notice of appeal served upon the clerk of the District Court of Cherokee county wherein this cause was tried." *Page 47 
It appears from the record that no answer or response to this motion has ever been made or filed. An examination of the record discloses that the motion to dismiss is well taken.
The appeal herein is therefore dismissed and the cause remanded to the trial court with direction to cause its judgment herein to be carried into execution.